           Case 1:19-cr-00862-VEC Document 422 Filed 06/15/21 Page            1 ofSDNY
                                                                           USDC    3
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 6/15/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
                                                              :     ORDER
 LUIS SEPULVEDA, RAIMUNDO NIEVES,                             :
 EZEQUIEL OSPINA,                                             :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a status conference with Defendants Luis Sepulveda, Raimundo Nieves, and

Ezequiel Ospina is currently scheduled for Thursday, July 1, 2021 at 11:00 A.M., Dkt. 404;

       WHEREAS a change-of-plea proceeding has been scheduled in Mr. Sepulveda’s case,

Dkt. 417;

       WHEREAS the Metropolitan Detention Center (“MDC”) is requiring inmates to

quarantine upon return from in-Court proceedings;

       WHEREAS Mr. Nieves requested that he be allowed to participate in the conference

remotely to avoid MDC’s quarantine requirement, Dkt. 416; and

       WHEREAS the Southern District of New York is no longer requiring vaccinated persons

to wear masks during non-trial proceedings, if all participants are vaccinated;

       IT IS HEREBY ORDERED that due to a conflict in the MDC’s calendar, the proceeding

is rescheduled to Thursday, July 1, 2021 at 12:00 P.M.

       IT IS FURTHER ORDERED that Mr. Sepulveda is excused from attending this status

conference.

       IT IS FURTHER ORDERED that Mr. Nieves’s request to attend the proceeding remotely

is granted. Mr. Nieves may attend the proceeding via telephone. Mr. Nieves’s counsel, Mr.

Ospina, Mr. Ospina’s counsel, and the Government must attend the proceeding in person.
        Case 1:19-cr-00862-VEC Document 422 Filed 06/15/21 Page 2 of 3


       IT IS FURTHER ORDERED that, in light of the new SDNY protocols, Mr. Ospina’s

counsel must inform the Court by no later than 3 business days prior to the proceeding whether

he and Mr. Ospina have been fully vaccinated against COVID-19; Mr. Nieves’s counsel and the

prosecutor must similarly inform the Court whether they have been vaccinated on the same time

schedule. As Mr. Nieves will be attending the proceeding remotely, the Court does not require

notification about his vaccination status. These notifications may be made via email to

Chambers.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend any of the

in person conferences by dialing 1-888-363-4749, using the access code 3121171 and the

security code 0862. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 416.



SO ORDERED.

Dated: June 15, 2021
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge
                                              2 of 3
         Case 1:19-cr-00862-VEC Document 422 Filed 06/15/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
